Order unanimously reversed, with $20 costs and disbursements to the appellant, and the petition dismissed. The petition and affidavits offered in support thereof do not make it clear that the stockholders are hopelessly deadlocked. Certainly the corporation’s activities have not been paralyzed thereby. In the three years since the alleged futile attempt to elect directors it has made net profits larger than in the earlier past. On argument it was conceded that its net assets had tripled in the same period. The failure of petitioner [respondent] to receive his salary involves no frustration of any important corporate activity, and with respect to such salary petitioner has remedies other than dissolution of the corporation. The stay was improper on any theory that has been suggested. The dismissal of the petition is without prejudice, however, to the bringing of another proceeding should deadlock in fact arise in the selection of a board of directors, at a meeting of stockholders to be duly called or if other deadlock should occur threatening impairment or in fact impairing the economic operations of the corporation. Present — -Peck, P. J., Glennon, Cohn, Breitel and Botein, JJ. [See post, p. 873.]